DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1 (claims 1-4) and Species 1 (Figure 16) in the reply filed on 9 March 2021 is acknowledged. The traversal is on the ground(s) that the claims, as amended, recite a special technical feature. This is not found persuasive because independent claim 1 does not define over the prior art. See below. Accordingly, there can be no special technical feature common to all independent claims (or species).
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-9 and 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9 March 2021.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 26
In paragraph 30, “off center to the left side of heating beam 42” should be replaced with “off center to the right side of heating beam 42”. See Figures 9 and 10.
Appropriate correction is required.

Claim Interpretation
Claim 1 is directed to a “processor readable medium”. This term is being interpreted as covering only non-transitory media in accordance with the definition provided in paragraph 16 of the Applicant’s specification. Therefore, no rejection under 35 U.S.C. 101 is considered necessary. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a “machine-readable medium” were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 refers to “an energy value”. Claim 3 depends from claim 2, which also refers to “an energy value”. It is unclear whether these energy values are distinct. For purposes of examination, the energy values of claims 2 and 3 will be interpreted as being the same. Claim 4 is rejected based on its incorporation of the processor readable medium of claim 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0300035 (“Snis”) in view of U.S. Patent Application Publication No. 2020/0038953 (“Pavan”) and U.S. Patent No. 6,007,764 (“Benda”), cited in an IDS.
Regarding claim 1, Snis discloses an additive manufacturing machine (the device 1; see Figure 1 and paragraphs 45 and 46).

irradiating fusible build material in a layer of fusible build material (see paragraphs 11, 45, and 46); and
varying an intensity, spot size, and/or overlap of the laser beams at multiple different voxel locations in the layer of build material according to an energy dosage to be applied at each voxel location in an object slice (see paragraphs 12-18, 20, and 23, particularly paragraph 18, which states that at least one beam parameter, such as the beam speed, power, and/or spot size, can be adjusted over a certain portion of the intended beam path to achieve a desired specific energy deposition), including multiple different energy dosages for corresponding multiple different voxel locations in the slice (see Id.; in addition, see the example of Figures 7 and 8, where the specific energy deposition is varied over a powder layer by varying the beam speed).
Snis does not explicitly disclose a processor readable medium having instructions thereon that when executed cause an additive manufacturing machine to perform the above steps. However, Snis does disclose a control unit 8 for controlling the various parts of the device 1. See Figure 1 and paragraph 45. Accordingly, the device 1 of Snis must include a processor readable medium having instructions thereon for use by the control unit 8. Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the device 1 of Snis with a processor readable medium having instructions thereon for use by the control unit 8 since such an arrangement is typical in the art. See paragraphs 7, 70-72, and 77 and Figure 9 of Pavan, for example. This would 
Snis does not disclose that the irradiation is performed with a fusing laser beam and a heating laser beam overlapping the fusing laser beam, the heating laser beam having a larger spot size and a lower intensity than the fusing laser beam. However, such an arrangement is well known in the art. For example, see beams 10 and 11 in the figure of Benda. The beam 10 is used to locally heat the powder layer 2, while the beam 11 is used to sinter the powder layer 2, which minimizes the possibility that the sintered portion will curl. See column 5, lines 31-48. The beam 10 has a larger spot size and a lower intensity than the beam 11. See the figure as well as the beam parameters discussed in column 5, lines 31-48. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the two-beam arrangement of Benda in the device 1 of Snis to minimize the possibility of curling, as taught by Benda.

Regarding claim 2, modified Snis discloses where each energy dosage is represented by an energy value associated with each voxel of the object slice (see paragraphs 12-18, 20, and 23 of Snis, particularly paragraphs 16, 18, and 20; in addition, see the example of Figures 7 and 8, where the specific energy deposition is varied over a powder layer by varying the beam speed).

Regarding claim 3, please see the rejection of claim 2.

claim 4, modified Snis discloses an additive manufacturing machine controller implementing the processor readable medium of Claim 3 (the control unit 8 of Snis; please also see the rejections of claims 1-3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 8:30 AM-6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/John J DeRusso/Examiner, Art Unit 1744                        

/MARC C HOWELL/Primary Examiner, Art Unit 1774